DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (CA 2 318 756).
Regarding claims 1 and 9, Yamaguchi teaches a rubber composition for a tire (Abstract) comprising: 
100 parts by weight of a diene rubber (page 5)
1 to 20 parts by weight of a thermally expansible composite body (page 5).  The composite body contains a thermally expandable microcapsule (page 6) and an acrylonitrile butadiene copolymer (page 9) which can be uncrosslinked or partially crosslinked (page 9) covering the thermally expandable microcapsules (page 9).
While not explicitly exemplified, it would have been obvious to a person of ordinary skill in the art at the time of the invention to use the teachings of Yamaguchi to arrive at the presently claimed invention.  It would have been nothing more than using known components in a typical manner to achieve predictable results.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
Regarding claim 2, Yamaguchi teaches that the composition contains 1 to 20 parts by weight of the microcapsules which would necessarily contain a plurality of thermally expandable microcapsules.
Regarding claim 7, Yamaguchi teaches that the composition further comprises a carbon black or a silica (Abstract).
Regarding claim 10, Yamaguchi teaches a studless tire comprising a tread portion formed from the rubber composition for a tire according to claim 1 (Abstract and Figure).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (CA 2 318 756) in view of Kimura et al (WO 2016/143852, please refer to machine translation for mapping).
The discussion regarding Yamaguchi in paragraph 3 above is incorporated here by reference.
Regarding claim 3, Yamaguchi teaches that in addition to the thermally expandable microparticles, short fibers can be included in the rubber composition (page 13).
However, it fails to teach that the thermally expandable microcapsules are connected in a linear, band-like or tuft-like manner.
Kimura teaches a rubber composition in which heat-expandable microcapsule composite is arranged on cellulose fibers in a linear, strip-shape or tuft (page 4).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the microparticles of Yamaguchi have the linear, strip or tuft arrangement as taught by Kimura.  One would have been motivated to do so in order to receive the expected benefit of dramatically improving the on-ice performance while maintaining wear resistance (Kimura, page 2).
Claim(s) 4-5, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (CA 2 318 756) in view of Maejima et al (JP 2012-102288, please refer to machine translation for mapping).
The discussion regarding Yamaguchi in paragraph 3 above is incorporated here by reference.
Regarding claims 4 and 11, Yamaguchi teaches a thermally expandable microcapsule composite body which contains a thermally expandable microcapsule and a crosslinked body of the acrylonitrile butadiene copolymer covering the microcapsule (page 9).
However, it fails to teach that the crosslinked body of the acrylonitrile butadiene copolymer has a carboxy group or an amino group with an isocyanate.
Maejima ‘288 teaches a rubber composition which incorporates a heat expandable microcapsule with an outer shell (page 4).  Maejima ‘288 teaches that this outer shell can be an acrylonitrile butadiene copolymer (page 4).  This copolymer can incorporate carboxy groups (page 4).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the acrylonitrile butadiene copolymer of Yamaguchi have the carboxy group as taught by Maejima ‘288.  One would have been motivated to do so in order to receive the expected benefit of improving the expansion performance (Maejima ‘288, page 4).
Regarding claims 5 and 13, it is noted that the isocyanate is not mandatorily present.  
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (CA 2 318 756) in view of Maejima et al (JP 2012-211316 please refer to machine translation for mapping).
The discussion regarding Yamaguchi in paragraph 3 above is incorporated here by reference.
Regarding claim 8, Yamaguchi teaches that various particles can be added to the rubber composition, including resin particles (page 15).
However, it fails to teach the incorporation of polymer microparticles which are three-dimensionally crosslinked.
Maejima ‘316 teaches a rubber composition for a tire (Abstract) which incorporates 0.2 to 12 phr of a three dimensionally crosslinked particles with an average particle size of 1-200 microns (Abstract).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the crosslinked particles of Maejima ‘316 as an additive of the rubber composition of Yamaguchi.  One would have been motivated to do in order to receive the expected benefit of improving on-ice performance of tires (Maejima ‘316, page 8)
Claim(s) 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (CA 2 318 756) in view of Kimura et al (WO 2016/143852, please refer to machine translation for mapping) and Maejima et al (JP 2012-102288, please refer to machine translation for mapping).
The discussion regarding Yamaguchi and Kimura in paragraph 4 above is incorporated here by reference. 
Regarding claim 12, Yamaguchi teaches a thermally expandable microcapsule composite body which contains a thermally expandable microcapsule and a crosslinked body of the acrylonitrile butadiene copolymer covering the microcapsule (page 9).
However, it fails to teach that the crosslinked body of the acrylonitrile butadiene copolymer has a carboxy group or an amino group with an isocyanate.
Maejima teaches a rubber composition which incorporates a heat expandable microcapsule with an outer shell (page 4).  Maejima teaches that this outer shell can be an acrylonitrile butadiene copolymer (page 4).  This copolymer can incorporate carboxy groups (page 4).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the acrylonitrile butadiene copolymer of Yamaguchi have the carboxy group as taught by Maejima.  One would have been motivated to do so in order to receive the expected benefit of improving the expansion performance (Maejima, page 4).
Regarding claim 14, it is noted that the isocyanate is not mandatorily present.  
Allowable Subject Matter
Claims 6 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/       Primary Examiner, Art Unit 1764